Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected as being indefinite because they recite “the minimum width” followed by the word “from” and a range.  It is unclear if this limitation is intended to be the range alone.  Alternatively, the claim recites a narrow range followed by a broader range of different minimum up to infinity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakota et al. (US 20120304695).
Regarding claim 1, Lakota discloses a method of manufacturing glass ribbon comprising:
feeding molten material (11) through a minimum width of a first gap defined between a first roller (14) and a second roller (16) of a first pair of rollers (see Fig 1-2), 
passing the ribbon of molten material through a minimum width of a second gap defined between a first roller (24) and a second roller (26) of a second pair of rollers (see Fig 1-2), 
the minimum width of the first gap, relating to the forming gap of Lakota- claim 5 states forming gap of 1.5-2 mm, is greater than the minimum width of the second gap, relating to the sizing gap of Lakota- claim 4 states sizing gap of 8 mm or less, and wherein a second pool of molten material is formed upstream from the minimum width of the second gap (See Fig 1-2). [0043], [0095] 
Lakota discloses viscosity just above the rolls (14/16) of 200 Poise [0076], (or broadly 200-10000 Poise claim 8, 46-47). This range of Lakota overlaps with the limitation of “wherein a first pool of molten material is formed upstream from the minimum width of the first gap and the viscosity of the molten material within the first pool of molten material is from about 5 Poises to about 5,000 Poises” of claim 1. Overlapping ranges are prima facie obvious see MPEP 2144
Lakota fails to disclose the viscosity of the molten material within the second pool of molten material is from about 10,000 Poises to about 100,000 Poises of claim 1.
Lakota states:
[0079] As described above, forming a puddle of glass at the nip of the forming rolls has benefits, but the larger the puddle then the longer the molten glass is in contact with the forming rolls and the more the outer regions of the sheet of glass is cooled by contact with relatively cooler forming rolls. The viscosity of the glass increases as it cools, thereby making it harder to draw and thin the sheet of glass between the forming and sizing rolls and to thin and size the stream of glass at the sizing rolls. As such, the size of the puddle should be kept relatively small, for example, a puddle having a thickness of about 12 mm to about 18 mm may be formed, so that the glass sheet can be effectively redrawn and sized. In fact, in some instances, it may be advantageous to not form a puddle at the nip of the forming rolls.

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the claimed viscosity of the second pool as recited in claim 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated by Lakota to determine the optimum viscosity at the claimed “second pool” to thin and size the sheet, with the sizing rolls, to the desired thickness and maintain the beneficial aspect of a puddle. 
Regarding claim 3,  Lakota discloses a width of the glass (21), relating to the forming gap of Lakota- claim 5 states forming gap of 1.5-2 mm which overlaps with the claimed range of the minimum width of the first gap is from 1 mm to 5 mm.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Regarding claim 4,  Lakota discloses in claim 4 a sizing gap of 8 mm or less which overlaps with the minimum width of the second gap is from 0.5 mm to 2.5 mm. Alternatively, [0008] recites a variety of thin glass dimensions wherein one skilled in the art would be motivated to make the gap of the sizing rolls the size to achieve the thin glass disclosed by Lakota, which a skilled artisan would expect to overlap with the claimed range of claim 4.
Regarding claim 9, Lakota fails to explicitly state the step of adjusting the minimum width of the first gap while passing the ribbon of molten material through the minimum width of the first gap as required by claim 9.
Lakota discloses adjusting the gap between the sizing rolls, or the second gap as claimed, in real-time manually or automated 
[0091]
adjusting the gap between the sizing rolls during glass fabrication. Sensors (not shown), as are well understood in the art, may also be added to the sizing module or downstream of the module to monitor the process and monitor the sized glass ribbon 31, 131 being produced. In this way, when undesirable variations in the thickness or other parameters of the sized glass ribbon are detected by the sensors, then the gap between the sizing rolls may be adjusted in real time by driving the locking collar until the thickness of the glass ribbon or other parameter being sensed is again within acceptable limits. This adjustment may be manually controlled or automated.

It would be obvious to one skilled in the art to also monitor and adjust the gap between the forming rolls, or claimed first gap, as motivated by Lakota requiring the sizing gap to be smaller than the forming gap and near [0008] the desired end thickness of the thin glass produced.

On skilled in the art would recognize that it would be obvious to one skilled in the art to adjust the first gap to

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakota et al. (US 20120304695) as applied above and further in view of Likitvanichkul et al. (US 20140318184).
Regarding claim 2, Lakota fails to disclose the second pair of rollers imparts at least one major surface of the ribbon of molten material passing through the second gap with a surface roughness of from 0.5 microns to 100 microns.
In analogous art of forming glass sheets, Likitvanichkul discloses two pairs of rollers wherein the second or additional pair of rollers, or sizing rollers as referred to by Lakota, may include at least one texturing sizing roll for texturing the glass surface [0029].  Likitvanichkul discloses a textured surface having a roughness of 1 micron or more (at least claim 5).
It would have been obvious to one of ordinary skill in the art to use a texturing roller as taught by Likitvanichkul in the method of Lakota as motivated by texturing glass, or alternatively to later for using the textured glass in a more efficient ceramming process as taught by Likitvanichkul [0005], [0007].  The resulting roughness would exist from the motivation of texturing.

Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakota et al. (US 20120304695) as applied above and further in view of Fredholm (US 20040093900).
Regarding claims 5-8, Lakota does not disclose providing a fluid cushion to either of the first or second rollers of the first roller pair.
Lakota discloses 
[0005]
Selective heating and cooling of the central and end portions of the hot forming rolls, as is well understood in the art, may additionally or alternatively be employed to minimize the temperature and thermal expansion variations in the hot forming rolls during hot roll forming of glass

Lakota further recognizes that inconsistent, or “unbalanced cooling” of a first or second forming roller, or first roller pair, can cause thermal stresses buckles and folds [0077]
	In analogous art of forming glass sheets from molten ribbons, Fredholm discloses methods of cooling the rollers in roller pairs to control the surface temperature of the roller [0052] and achieve the desired viscosity [0050], by providing cushions [0057], [0102] to both control cooling and prevent the glass from making contact with the roller [0199].
	Where Lakota discloses controlling the cooling of the first pair of roller is important and that selective heating and cooling of the hot forming rolls is well-understood in the art (see above) it would be obvious to one skilled in the art to adopt the method of cooling of rollers disclosed by Fredholm as motivated by controlling the cooling, preventing unbalanced cooling, thermal stresses, controlling the viscosity, and additional contact with the roller all discussed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fredholm (US 20140283554).
Regarding claim 1,  Fredholm discloses a method of manufacturing glass ribbon comprising:
feeding molten material from (102) through a minimum width of a first gap defined between a first roller (108a) and a second roller (108b) of a first pair of rollers (106), 
wherein a first pool of molten material (104) is formed upstream from the minimum width of the first gap 
passing the ribbon of molten material (Fig 1) through a minimum width of a second gap defined between a first roller (128a) and a second roller (128b) of a second pair of rollers (122/124, labeled below), 
wherein the minimum width of the first gap is greater than the minimum width of the second gap, and wherein a second pool of molten material is formed upstream from the minimum width of 
the second gap (see labeled Fig 1 included herein)
    PNG
    media_image1.png
    816
    669
    media_image1.png
    Greyscale



Fredholm discloses the viscosity of the molten material within the first pool of molten material is from about 150-10,000 Poises [0017] which overlaps with the viscosity at pool (104) of 5 Poises to about 5,000 Poises in claim 1.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Fredholm fails to disclose the viscosity of the molten material precisely within the second pool of molten material is from about 10,000 Poises to about 100,000 Poises as required by line 12 of claim 1.
Fredholm discloses the viscosity in the first pool of molten material is from about 150-10000 Poises as discussed above. Fredholm states,
[0020] The glass manufacturing system 100 if desired can include a first edge roll pair 122 and a second edge roll pair 124, where a first edge portion 126a of the glass sheet 110 is drawn between two edge rolls 128a and 128b which are associated with the first edge roll pair 122, and an opposing second edge portion 126b of the glass sheet is drawn between two edge rolls 130a and 130b associated with the second edge roll pair 124. The first and second edge roll pair 122 and 124 are located within the temperature controlled environment 120 which maintains a temperature that enables an adequate glass viscosity such that the glass sheet 110 can be stretched while substantially maintaining a width of the glass sheet 110. As shown, there can be one or more additional edge roll pairs 132a, 132b, 134a, 134b, 136a, 136b, 138a and 138b located below the first and second edge roll pairs 122 and 124 to further draw and stretch the glass sheet 110 while substantially maintaining the width of the glass sheet 110.

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the claimed viscosity of the second pool as claimed, since it has been' held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art One would have been motivated to enable an adequate viscosity for the purpose of stretching the glass sheet while maintaining the desired width. 
Regarding claim 2, Fredholm discloses the sheet (110) including second pair of rollers (122/124) imparts at least one major surface of the ribbon of molten material passing through the second gap with a surface roughness less than 4nm [0030], which overlaps the claimed range of claim 2 of from 0.5 microns to 100 microns, wherein “major surface of the ribbon” given its broadest reasonable interpretation includes any surface portion.
Regarding claim 3, Fredholm the minimum width of the first gap is from about 2-5mm [0025] which overlaps the claimed range of 1 mm to 5 mm.
Regarding claim 4, Fredholm fails to disclose the distance between the roll the minimum width of the second gap is from 0.5 mm to 2.5 mm.
Poissey (US 2014014481) claim 1
Fredholm (US 20140283554).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741